927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bro. Corris L. JACKSON-EL, Plaintiff-Appellant,v.Bernard GILL;  Goodrich, Correctional Officer, Defendants-Appellees.
No. 90-1908.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

W.D.Mich., 89-01109, Hillman, J.


1
W.D.Mich.


2
AFFIRMED.


3
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges;  and HACKETT, District Judge.*

ORDER

4
Corris L. Jackson-El, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Seeking damages and the discharge of defendants from their positions with the Michigan Department of Corrections, Jackson-El brought this action alleging that defendants verbally harassed, threatened, and assaulted him, and then filed a false misconduct charge against him.


6
After a review, the district court granted summary judgment for defendants, finding no violation of Jackson-El's constitutional rights.  Jackson-El has filed a timely appeal.  In addition, he requests the appointment of counsel and the production of a transcript at government expense in his brief on appeal.


7
Upon de novo review, we conclude that the district court properly granted summary judgment because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


8
Accordingly, the requests for counsel and for the production of a transcript are hereby denied;  and the district court's judgment is affirmed for the reasons stated in the district court's opinion and judgment filed August 3, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation